t c memo united_states tax_court hopkins partners cleveland airport hotel limited_partnership tax_matters_partner et al petitioner v commissioner of internal revenue respondent docket nos filed date stephen l kadish matthew f kadish and aaron h bulloff for petitioner john tkacik jr for respondent 1cases of the following petitioners are consolidated for purposes of trial briefing and opinion hopkins airport hotel partnership cleveland airport hotel limited_partnership tax_matters_partner docket no and hopkins partners cleveland airport hotel limited_partnership tax_matters_partner docket no these cases are collectively referred to herein as case memorandum findings_of_fact and opinion wells judge in the instant case respondent issued notices of final_partnership_administrative_adjustment in which he determined adjustments of dollar_figure dollar_figure dollar_figure and dollar_figure increasing the income of hopkins partners partnership for taxable years and respectively the issues to be decided are whether certain leasehold improvements made by the partnership were substitutes for rent and if so a whether the deductibility of improvements made in lieu of rent is limited to the early period of the lease or to a certain fraction of the total rent expense b whether the transfer of the improvements in issue was illusory c whether the rent credit arrangement in issue rent credit lacked economic_substance d whether the use of the rent credits was a clear_reflection_of_income e whether the use of the rent credits was an accounting_method change and f whether respondent properly proposed an adjustment under sec_481 a for taxable_year 2for purposes of the instant case references to the partnership include hopkins partners and its predecessors-in- interest 3unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts and certain exhibits have been stipulated the stipulations of fact are incorporated in this opinion by reference and are found as facts the partnership is an ohio general_partnership formed on date the partnership operates the sheraton cleveland airport hotel hotel the hotel is at cleveland hopkins international airport airport and is owned by the city of cleveland ohio city the partnership operates the hotel and attendant parking facilities under a leasehold interest assigned to it by its immediate predecessor-in-interest the leasehold interest was created by a lease from the city to a predecessor-in-interest to the partnership during thereafter various entities which were predecessors-in-interest to the partnership held the leasehold operator interest through a series of lease concessions and modifications between and the partnership currently has the leasehold right to operate the hotel through november the early leases the first lease the lease by way of concession for a hotel at cleveland-hopkins airport lease was executed on date the lease required the partnership to construct and operate a hotel on the airport premises the lease had a total term of years months under the lease title to the hotel passed immediately to the city and upon termination of the lease the hotel premises and all structures and improvements thereon were to remain the property of the city with the exception of furniture furnishings fixtures and equipment that were the personal_property of the partnership after the initial 16-month term the lease required the partnership to pay rent of the greater of dollar_figure per year or a percentage of gross_receipts the supplemental lease by way of concession dated date supplemental lease gave the partnership the use of additional land to be used as parking for customers and the right to sell food and beverages the supplemental lease also increased the minimum annual rent to dollar_figure per year the second supplemental lease dated date second supplemental lease provided additional land for parking increased the minimum annual rental to dollar_figure and extended the term to years from the date of execution the second supplemental lease also required the partnership to construct an addition to the hotel and to spend dollar_figure million on improvements over years the third supplemental lease dated date third supplemental lease allowed the partnership to construct hotel additions or improvements on land previously designated for parking the fourth supplement to lease by way of concession dated date fourth supplemental lease extended the term of the lease through november and required the partnership to spend at least dollar_figure million on improvements in the initial 5-year period of the fourth supplemental lease and dollar_figure on improvements in each subsequent 5-year period the fourth supplemental lease also provided that all furniture and fixtures would become the property of the city upon termination of the lease as amended the minimum annual rent under the fourth supplemental lease was increased to dollar_figure for the initial year of the fourth supplemental lease and was to increase by an additional dollar_figure in each subsequent year of the fourth supplemental lease the negotiation of rent credits during the mid-to-late 1980s the city was enjoying a business and civic rejuvenation following a difficult period new highway construction facilitated access to the airport at the same time the hotel had fallen into disrepair the partnership was losing significant amounts of money on the hotel with projected losses in excess of dollar_figure each year through the partnership was looking for a way to make the hotel profitable the partnership believed that the rent under the lease was significantly above the prevailing market rate and it was seeking rent relief to achieve its objective of making the hotel profitable the city was concerned about the condition of the hotel because the hotel was a visitor’s first impression of cleveland the city wanted the hotel renovated to address the city’s concerns and threatened to allow construction of a second hotel on the airport premises if the partnership failed to renovate the hotel construction of a second hotel on the airport premises would have put the partnership out of business the partnership did not have sufficient cash to make improvements to the hotel so it attempted to expand its mortgage to cover the cost of improvements the lender american real_estate group indicated that it believed the land rent on the hotel was substantially above market and conditioned any additional advance of funds on a substantial reduction in the land rent during the partnership informed the city that the partnership was unable to borrow additional funds to cover the cost of necessary repairs and improvements to the hotel the partnership proposed a modification of the lease which would have increased the minimum annual rent to dollar_figure but would have decreased the percentage rent the proposed change was expected to result in an overall decrease in rent negotiations regarding the proposed improvements and the change to the rent under the lease ensued between the partnership and the city the city was in a strong negotiating position because the economic climate in the city at that time was conducive to finding a new operator to construct and operate a new hotel if the city did not obtain the renovations the city wanted the partnership submitted to the city a modified proposal in which it again requested that the rent be reduced or in the alternative that the cost of improvements be credited against any land rent in excess of dollar_figure per year the city rejected that proposal but later submitted a counterproposal adopting the rent credit approach the counterproposal allowed the partnership to credit the cost of certain eligible improvements against annual rent in excess of dollar_figure the partnership accepted the counterproposal subject_to requested changes the partnership was concerned with the profitability or lack thereof of the hotel and was agreeable to using either a rent reduction or rent credits to achieve its goal of making the hotel profitable however the parties believed that the cleveland city council which had to adopt an ordinance approving any lease modification was unlikely to agree to a rent reduction additionally the parties believed that it was more efficient for the partnership to make improvements than for the city to do so because it avoided the necessity of the city council’s having to approve each step of those improvements the ultimate decision to structure the leases to include rent credits rather than a rent reduction was motivated by the foregoing concerns not by tax considerations the lease supplement the sixth supplement to lease by way of concession dated date lease supplement increased the minimum annual rent from dollar_figure to dollar_figure the percentage rent remained unchanged however the lease supplement entitled the partnership to credits against the percentage rent for certain eligible improvements eligible improvements were defined in the lease supplement and were subject_to approval by the city the partnership was required to spend at least dollar_figure every years on eligible improvements the rent credit in any given year was capped at dollar_figure but any eligible improvements made in excess of that limit could be carried forward to future years the amended lease the partnership and the city executed the amended and restated lease by way of concession dated date amended lease the amended lease was effective during the years at issue and remains in effect through trial the amended lease extended the term of the lease for an additional years it also permitted the partnership to demolish a portion of the hotel and to convert that area into a parking lot for hotel patrons and public parking patrons the amended lease required the partnership to renovate the hotel tower at a minimum cost of dollar_figure million the costs related to the renovation were subject_to approval by the city and were eligible for rent credits additionally the amended lease required the partnership to spend dollar_figure million on improvements every years those expenditures also qualified for rent credits the amended lease increased the maximum amount of rent credit in any given year to dollar_figure and allowed any eligible improvements made in excess of that limit to be carried forward to future years the parking lease the partnership and the city also entered into a separate amended and restated lease by way of concession dated date parking lease allowing the partnership to operate a parking lot on the hotel property the parking lease was in effect during the years in issue and remained in effect through trial the parking lease required the partnership to demolish a portion of the hotel and in its place to construct and operate a parking lot and parking facility the parking lease required the partnership to pay annual rent equal to the greater of dollar_figure or percent of the gross revenues from parking operations the parking lease allowed the partnership a credit against percentage rent for eligible improvements any eligible improvements in excess of percentage rent in a given year could be carried forward to be used as a credit against percentage rent in subsequent years the lease supplement the amended lease and the parking lease are sometimes hereinafter referred to collectively as the lease agreements the rent credit process at the start of each year the partnership provided the city with a detailed list of planned eligible improvements the city had the right to reject planned improvements and occasionally did so pursuant to the lease agreements a failure to comment by the city was deemed an approval at the end of each year the partnership submitted to the city a detailed list of expenditures along with documentation of those expenditures pursuant to the lease agreements the city had the right to audit the detailed list of expenditures and occasionally rejected items from the list eventually the partnership and the city agreed on what qualified as eligible improvements for that year each year the partnership decided which eligible improvements the partnership would use for rent credit the partnership documented the eligible improvements the partnership was using to obtain rent credit on a detailed spread sheet provided to the city in accordance with the lease agreements title to the eligible improvements vested in the city at the end of the year in which those improvements were credited against rent generally the partnership elected to receive rent credits for leasehold improvements rather than furniture fixtures and equipment ff e the partnership made that election in order to avoid the detailed inventory tracking requirements and the burdensome and unsightly tagging associated with ff e when the partnership made eligible improvements it accounted for them by recording them on its books as capital assets where the partnership received a credit against rent for the full cost of an eligible improvement in the year that the improvement was made it deducted that cost as a rent expense on its federal_income_tax return for that year when an eligible improvement was not credited against rent in the year it was made the partnership kept that eligible improvement on the books as a capital_asset and depreciated that asset in accordance with sec_167 and sec_168 when the partnership received a rent credit for an eligible improvement for which it had claimed a depreciation deduction in a previous year it treated that as a sale of the eligible improvement for an amount equal to the rent credit and recognized gain including depreciation_recapture as applicable the partnership then deducted the cost of the eligible improvement as a rent expense in the year in which it was credited against rent the partnership consistently followed the above procedure and that procedure was reviewed by two independent accounting firms opinion i whether the leasehold improvements were a substitute for rent as a general_rule the commissioner’s determinations are presumed correct and the burden of proving an error is on the 4respondent disallowed the partnership’s deduction of the cost of eligible improvements as a rent expense in all instances whether the deduction was claimed in the year the improvements were made or in a later year respondent’s arguments however do not distinguish between the two situations and we note that not all of the arguments are equally applicable to instances where the cost of eligible improvements was deducted in the year they were made and so were never depreciated and instances where the partnership depreciated the improvements before using them for rent credit since we are not convinced by any of respondent’s arguments we need not consider whether any of the arguments are a basis for disallowing the deduction in one instance but not in the other taxpayer rule a 290_us_111 in the instant case the parties agree that petitioner has the burden_of_proof generally sec_162 allows as a current deduction from gross_income all the ordinary and necessary expenses_incurred in carrying_on_a_trade_or_business however sec_161 and sec_261 have the effect of subordinating provisions such as sec_162 to provisions such as sec_263 thereby disallowing the current deduction of capital expenditures that otherwise would have been currently deductible trade_or_business_expenses 418_us_1 unless some other special rule applies see eg sec_263 a taxpayer’s deductions for capital expenditures if allowable at all generally come by way of amortization or depreciation ie the capital_expenditure is deductible over a period of time sec_167 sec_168 and sec_169 503_us_79 capital expenditures are with limited exceptions any amounts paid out for new buildings permanent improvements and restoration sec_263 the parties agree that the eligible improvements in issue are capital expenditures within the meaning of sec_263 a taxpayer’s entitlement to depreciation_deductions for leasehold improvements hinges not on legal_title but on a recognized investment in the property gladding dry goods co v commissioner 2_bta_336 see also 47_tc_340 consequently the important question is whether the taxpayer made an investment of capital that the taxpayer is entitled to recover gladding dry goods co v commissioner supra pincite the one who made the investment is entitled to its return if a lessor makes improvements at the lessor’s own expense the lessor is entitled to depreciation_deductions despite the fact that the lessee has the use and enjoyment of the improvements id if a lessee makes improvements and the title to the improvements vests immediately in the lessor the lessor’s bare_legal_title does not preclude the lessee from recovering that lessee’s investment through depreciation_deductions id generally where a lessee makes and invests in improvements on the property leased by the lessee the lessee is entitled to recover that investment through depreciation_deductions rather than through a current business_expense deduction sec_1 b income_tax regs there is however an exception where a lessee places improvements on real_estate that constitute a substitute for rent in that case sec_1_61-8 income_tax regs provides that the cost of the improvements made in lieu of rent is rental income to the lessor sec_1_61-8 income_tax regs expressly addresses only the amount to be included in the income of the lessor it does not address the amounts if any that are deductible by the lessee however sec_1 c income_tax regs does make clear that improvements in lieu of rent are rental income to the lessor and rent is a currently deductible expense for a lessee under sec_162 additionally caselaw provides that where an improvement is in lieu of rent the amount invested in the improvement is currently deductible by the lessee as a rent expense 4_tc_385 mcgrath v commissioner tcmemo_2002_231 affd without published opinion aftr 2d ustc par big_number 5th cir where improvements are in lieu of rent the cost of those improvements is actually borne by the lessor through the rent credit and the lessee has no capital_investment to depreciate your health club inc v commissioner supra pincite whether the value of improvements constitutes rent turns upon the intent of the parties to the lease 305_us_267 28_tc_670 affd 258_f2d_231 9th cir mcgrath v commissioner supra see also sec_1 c income_tax regs the intent of the parties to the lease is derived from the terms of the lease as well as the surrounding circumstances cunningham v commissioner supra pincite sec_1_61-8 income_tax regs even when the improvements are required by the terms of the lease they will not be deemed rent unless the intention of the parties to the lease to treat them as rent is plainly disclosed m e blatt co v united_states supra pincite we consider in the instant case whether the partnership and the city intended that the eligible improvements be a substitute for rent respondent contends that petitioner failed to introduce evidence of the city’s intent with respect to the lease agreements alleging that petitioner relied only on the self- serving testimony of its own agents petitioner did introduce evidence of the intent of the parties to the lease agreements most notably the lease agreements themselves additionally petitioner introduced the testimony of credible witnesses regarding the lease negotiations and the circumstances surrounding those negotiations respondent did not discredit those witnesses at trial nor did respondent introduce witnesses to rebut the testimony of petitioner’s witnesses 5respondent also asserts that petitioner’s failure to introduce testimony from the city gives rise to an inference under 6_tc_1158 affd 162_f2d_513 10th cir that the testimony would have been unfavorable however wichita terminal applies to the failure of a party to introduce evidence within his possession id emphasis added it is inapplicable in this case because petitioner has shown that testimony of the city’s agents who negotiated the lease agreements was unavailable in deciding the intent of the parties to the lease agreements we first look at the express terms of the documents article iv d of the amended lease states that the partnership shall be entitled to receive a credit towards the payment of the annual percentage rent in an amount equal to the cost of eligible improvements which have been made and paid for prior to the completion of the lease year the parking lease in article iv paragraph a provides that the partnership may deduct the cost of eligible improvements made and paid for in a lease year from any percentage rent due for that lease year in 22_tc_147 affd 220_f2d_12 7th cir we held that a similar provision requiring that the cost of improvements ‘be credited to the lessee from the rental due and owing by it under this lease’ resulted in income to the lessor the express language of the lease agreements clearly indicates that the parties to those documents intended that the partnership’s expenditures_for eligible improvements were in lieu of its payment of percentage rent when determining whether the parties to the lease intended to treat the cost of improvements as a substitute for rent consideration must be given to the surrounding circumstances in addition to the express language of the particular lease cunningham v commissioner supra pincite one relevant factor is how the parties to the lease treated the expenditure for tax purposes over the course of the lease brown v commissioner f 2d pincite lessee treated the cost of improvements as a rent expense and the improvements were held to be a rent substitute cunningham v commissioner supra pincite lessee treated the cost of improvements as a capital expense not a rent expense and the improvements were held not to be a rent substitute in the instant case the partnership consistently treated the eligible improvements both on its books and in its tax returns as a deductible rent expense in the year that it obtained a rent credit for the cost of those eligible improvements that treatment is consistent with the express language of the lease agreements indicating that the eligible improvements were intended by the parties to the lease agreements to be in lieu of rent respondent further argues that petitioner’s claim that it was the intent of the parties to the lease that the petitioner’s capital expenditures were to be made in lieu of rent is further undermined by the fact that the city was a tax_indifferent_party citing cma consol inc v commissioner tcmemo_2005_16 in cma consolidated the presence of a tax_indifferent_party was a consideration in deciding whether the transaction lacked economic_substance but it is not probative on how the parties intended to structure the transaction in the instant case respondent has cited no case standing for the proposition that tax indifference is a consideration in deciding whether the parties to a lease intended capital expenditures to be made in lieu of rent however we have considered the tax indifference of the city and we are persuaded by the record that the city’s tax indifference did not play a significant role in the negotiations between the city and the partnership or the city’s intent regarding the provisions of the lease agreements accordingly we conclude that the parties to the lease agreements intended as evidenced by the express language of the leases and the surrounding circumstances that the eligible improvements be substitutes for rent notwithstanding the intent of the parties to the lease agreements to treat the eligible improvements as substitutes for rent respondent advances several reasons the eligible improvements should not be treated as deductible rent expenses we address each of these contentions below ii whether rent credits must be limited in duration or amount respondent contends that 4_tc_385 and mcgrath v commissioner tcmemo_2002_231 can clearly be distinguished in that the rent 6we address the issue of economic_substance below in sec iv substitute in both cases was limited to the initial start-up period of the business and the rent substitute made up only a small fraction of the amount claimed as a deduction for rent expense while respondent correctly points out that in your health club inc the rent credit was limited to the initial year of the lease and was just under one-third of the total rent deduction for that year those limits were imposed by the parties to the lease in your health club inc this court had no reason to consider a larger credit and we in no way indicated that a larger credit would have been impermissible in mcgrath this court did limit the amount allowed as a rent substitute that limitation however was based on the intent of the parties to the lease not on a decision that a larger or longer term rent credit would in all cases be impermissible or incorrect depending on the intent of the parties to other such leases in mcgrath we explicitly concluded that neither the lease nor the surrounding circumstances showed that the parties to the lease intended to treat the entire cost of the improvements as a rent substitute as discussed above in the instant case the parties to the lease agreements did intend to treat the eligible improvements as a substitute for rent to the extent of the percentage rent each year accordingly we conclude that respondent’s argument that rent credits should be limited in duration and amount is not supported by the cited cases and is inconsistent with the intent of the parties to the lease agreements iii whether the transfer of eligible improvements was illusory in accordance with article vii a of the amended lease and article vii a of the parking lease title to eligible improvements vested in the city in the year that those improvements were credited against rent and the partnership treated each transfer as a deemed sale of the eligible improvement to the city in exchange for the rent credit respondent contends that the partnership’s transfers of eligible improvements in exchange for rent credits were illusory in support of that contention respondent notes that the partnership retained control_over and the right to the use of the transferred eligible improvements additionally respondent contends that the partnership could not transfer the eligible improvements to the city because under the lease agreements title to those improvements would vest in the city at the end of the lease in deciding whether there has been a sale_or_exchange sufficient to transfer the depreciable_interest in an asset from one taxpayer to another this court has looked at whether there was a transfer of the benefits_and_burdens_of_ownership 77_tc_1221 grodt mckay realty inc lists several factors relevant in determining where the benefits and burdens lie in the case of leasehold improvements the balancing factors have been refined by caselaw and the regulations which provide us with significant guidance in deciding whether the benefits and burdens and thus the depreciable_interest lie with the lessor or the lessee depreciation is not predicated upon ownership of property but rather upon an investment in the property 47_tc_340 citing gladding dry goods co v commissioner 2_bta_336 where leasehold improvements are involved legal_title and the right of possession and enjoyment are not determinative the important question is whether the lessor or the lessee made the investment in those improvements gladding dry goods co v commissioner supra pincite generally where the lessor makes improvements at the lessor’s own expense it is the lessor that has a depreciable_interest in the improvements id if the lessee makes improvements at the lessee’s expense it is generally the lessee that has a depreciable_interest in the improvements id sec 7these factors include which party to the transaction has legal_title how the parties to the transaction treated the transaction whether equity was acquired by the purchaser whether the purchaser was required to make a present payment which party to the transaction had the right of possession which party to the transaction paid property taxes which party to the transaction bore the risk of loss and which party to the transaction received the profits generated by the property 77_tc_1221 b income_tax regs however where a lessee makes improvements as a substitute for rent the lessee has no depreciable_interest in those improvements your health club inc v commissioner supra pincite such a transaction is not different from one where the lessor paid for the improvements directly and the lessee paid the full rent id when the lessor bears the cost of improvements via a rent credit the lessor has an increased investment in the property resulting in a higher basis and increased depreciation_deductions brown v commissioner t c pincite in the instant case the partnership made the eligible improvements at its own expense to the extent that it received a rent credit in the year it made the improvements it appropriately treated the cost of those improvements as a rent expense and deducted that cost currently see 4_tc_385 to the extent that the partnership did not receive a rent credit in the year that it made the eligible improvements it had a depreciable_interest in those improvements see gladding dry goods co v 8we note that had the eligible improvements been considered advance rent the lessor would presumably have had the depreciable_interest in those eligible improvements beginning in the year that they were made however because the partnership often made eligible improvements in excess of those required under the lease it was not certain which eligible improvements would eventually be credited against rent accordingly we conclude that the eligible improvements were not advance rent continued commissioner supra pincite when the city credited the cost of an eligible improvement made in an earlier year against the partnership’s rent the city assumed the cost of that improvement and the depreciable_interest in that eligible improvement was transferred from the partnership to the city with the cost of that improvement now borne by the city through the rent credit the partnership no longer had a capital_investment to depreciate see your health club v commissioner supra accordingly we conclude that the benefits and burdens surrounding the eligible improvements shifted from the partnership to the city in the year those improvements were transferred and credited against rent the partnership properly treated the transfer of its depreciable_interest to the city in exchange for a rent credit as a deemed sale see 282_f2d_9 6th cir the partnership claimed a rent expense deduction equal to the rent credit it received and treated the amount of that rent credit as the amount it realized on the transfer the partnership recognized gain to the extent that the rent credit exceeded its depreciated basis in the eligible improvement and effectively recaptured any depreciation claimed on the eligible improvement in prior years continued paid in the year they were made iv whether the rent credit arrangement lacked economic_substance even where a transaction complies with the formal requirements for obtaining a deduction courts have long looked beyond that formal compliance and analyzed the substance of the transaction 364_us_361 293_us_465 the taxpayer has the burden of showing that the form of the transaction accurately reflects its substance and that the deduction is permissible irs v cm holdings inc 301_f3d_96 3d cir in the instant case respondent contends that the rent credit provisions in issue lacked economic_substance and were not part of a bona_fide business transaction in considering whether a transaction has economic_substance courts look at both the objective economic_effect ie whether absent tax benefits the taxpayer benefited from the transaction and the subjective business motivation ie whether the taxpayer was motivated by considerations beyond tax benefits of the transaction id in the instant case the hotel was not profitable and was in need of renovation in order to have any hope of becoming profitable the partnership did not have the funds to renovate the hotel and was unable to borrow funds for the renovations with the lease arrangement structured as it was before with the introduction of rent credits in the lease the annual percentage rent did not change however the partnership was able to make improvements to the hotel and credit those improvements against its rent for the year clearly the rent credits provided a financial benefit to the partnership in that the partnership obtained the improvements that it wanted and needed and could reduce its rent on the basis of its cash outlay for the improvements the negotiation of the lease agreements to include rent credits provided the partnership with a significant benefit independent of any_tax considerations petitioner’s witnesses testified that the partnership’s goal in negotiating rent credits was to find a way to make the improvements to help it make a profit on the hotel petitioner’s witnesses also credibly testified that tax considerations were not discussed at the time of the negotiations and that it was only later that the partnership considered how the rent credits would be handled for tax purposes petitioner also introduced credible testimony that the parties to the lease agreements chose rent credits over other alternatives for business not tax reasons the mentioned alternatives were for the city to make the improvements at its own expense or to grant the partnership reduced rent and allow or require the partnership to make the improvements regarding the first alternative there was concern that the city council would be unwilling to approve a rent reduction there was also concern that if the city made the improvements it would involve a cumbersome process of obtaining city council approval repeatedly rather than the single city council approval needed to modify the lease to include rent credits for improvements made by the partnership the record shows and we conclude that the partnership’s motivation in negotiating rent credits was to turn the hotel into a profitable enterprise and that the parties to the lease agreements had valid business reasons for choosing the rent credit structure over a lease providing for reduced rent respondent makes much of the fact that the city is tax exempt where one of the parties is tax exempt as is the city there is potential for abuse however respondent points to no authority that would support a holding that a transaction involving a tax-exempt party cannot have economic_substance respondent asserts that a taxable entity similarly situated with the city would not have accepted the lease terms involving rent credits however it is clear from the evidence that the city wanted to see the hotel renovated and was not simply going along with the partnership’s proposal for the reasons discussed above we conclude that a taxable entity in the city’s position could have favored the rent credit structure for business reasons despite that fact that another structure might have produced greater tax savings for it we conclude that tax considerations were not a significant motivating factor in the negotiation of the rent credits on the basis of the record we conclude that the rent credit arrangements in issue had a subjective business_purpose we also conclude that the rent credit arrangement had objective economic_substance v whether the use of rent credits clearly reflected income if a taxpayer’s method_of_accounting does not clearly reflect income sec_446 allows the commissioner to compute taxable_income under such method as in the opinion of the commissioner does clearly reflect income in the instant case respondent asserts that the partnership’s use of rent credits does not clearly reflect income because it converts depreciable_property to rent expense computed at the historical_cost of the asset thereby inflating its deductions that significantly reduces taxable_income respondent further alleges that the partnership is clearly understating income by taking a current deduction for the cost of long-term eligible improvements as respondent notes a method_of_accounting clearly reflects income when it results in accurately reporting taxable_income under a recognized method_of_accounting 98_tc_457 affd 58_f3d_413 9th cir the commissioner’s determination with respect to clear_reflection_of_income is entitled to more than the usual presumption of correctness and the taxpayer bears a heavy burden of overcoming a determination that a method_of_accounting does not clearly reflect income 97_tc_120 the commissioner has broad discretion but cannot require a taxpayer to change from an accounting_method that clearly reflects income merely because the commissioner considers an alternate method to more clearly reflect income rlc indus co subs v commissioner supra pincite if a taxpayer’s method_of_accounting is authorized by the internal_revenue_code or the underlying regulations and has been applied consistently the commissioner cannot arbitrarily require a change or reject the taxpayer’s method id we review respondent’s determination for abuse_of_discretion see 439_us_522 as discussed above the method of treating the cost of improvements credited against rent as a deductible rent expense has been accepted by both the courts and the regulations see your health club inc v commissioner t c pincite mcgrath v commissioner tcmemo_2002_231 sec_1_61-8 income_tax regs in the instant case respondent correctly points out that by treating the cost of improvements as a rent expense rather than depreciating or continuing to depreciate the costs the partnership does increase its current deductions and reduce its taxable_income in the year of the rent credit however since the partnership consistently accounted for its eligible improvements using an approved accounting_method respondent is not at liberty to require the partnership to use a different method_of_accounting even if respondent believes that another method would more clearly reflect income see rlc indus co subs v commissioner supra pincite respondent’s concern with the use of historical_cost is unfounded it is true that if the eligible improvements were not credited against rent in the year made the partnership initially depreciated them however in the year that the partnership received a rent credit for the eligible improvements the partnership treated that as a deemed sale of the capital_asset for an amount equal to the rent credit it received which was equal to the historical_cost of the eligible improvement by recognizing gain to the extent that the rent credit exceeded the partnership’s depreciated basis in the eligible improvement the partnership effectively recaptured any depreciation it had previously claimed on that improvement see united_states v gen shoe corp f 2d pincite by doing so the partnership received the same deduction that it would have received if that eligible improvement had been credited against rent in the year it was made accordingly the use of rent credits computed pinciterespondent’s proposed accounting_method would have the partnership continue to depreciate the eligible improvements even after they are credited against rent because the partnership no longer had a depreciable_interest in the eligible improvements at that point respondent’s proposed method_of_accounting is not an authorized method_of_accounting and would not be a clear reflection of the partnership’s income the historical_cost of the improvements did not inappropriately increase the overall deductions it merely accelerated the time at which the partnership claimed those deductions while such an acceleration generally would not be permissible for a capital_asset as discussed above there is an exception that applies in the instant cases that allows the current deduction of capital expenses that are incurred and credited as a substitute for rent see your health club inc v commissioner supra pincite mcgrath v commissioner supra sec_1_61-8 income_tax regs accordingly we conclude that the partnership’s method_of_accounting for eligible improvements made in lieu of rent did clearly reflect income and that respondent abused his discretion in determining that the partnership’s method did not clearly reflect income vi whether the use of rent credits was an accounting_method change sec_446 provides that a taxpayer must secure the consent of the secretary before changing his method_of_accounting the reason for this rule is that a change in an accounting_method will frequently cause a distortion of taxable_income in the year_of_change therefore the commissioner is empowered to prevent such distortion and consequent windfall to the taxpayer by conditioning his consent on the taxpayer’s acceptance of adjustments that would eliminate any distortion 396_f2d_552 5th cir in the instant case respondent contends that the partnership’s change from depreciating to deducting the cost of an eligible improvement in the year in which the partnership received a rent credit for such improvement is a change in accounting_method we disagree because as discussed above when the partnership received a rent credit for the cost of an eligible improvement the depreciable_interest in that eligible improvement was transferred from the partnership to the city at that point the partnership as required_by_law see your health club v commissioner supra pincite gladding dry goods v commissioner b t a pincite discontinued depreciating the eligible improvement because it no longer had an investment to depreciate in the same year the partnership deducted as a rent expense as it was entitled to do by law see your health club inc v commissioner supra pincite mcgrath v commissioner supra sec_1_61-8 income_tax regs the value of the interest that it transferred to the city in partial satisfaction of its rent obligation the partnership appropriately treated that transfer as the deemed sale of the eligible improvement see united_states v gen shoe corp supra pincite because the partnership recognized gain on that sale to the extent that its depreciated basis was less than the rent credit it properly recaptured any depreciation previously claimed and there was no duplication of deductions the method used by the partnership in treating the matter as a deemed sale was used consistently throughout the term of the lease accordingly we find that the partnership’s treatment of eligible improvements did not result in an accounting_method change vii whether respondent properly proposed an adjustment under sec_481 for taxable_year where there is a change_of_accounting_method sec_481 requires adjustments to prevent omissions or duplications and allows the commissioner to include in the adjustment amounts that are attributable to taxable years for which assessment is barred by the statute_of_limitations 97_tc_120 as discussed above because there has been no change_of_accounting_method in the instant case sec_481 is not applicable viii conclusion on the basis of the foregoing we conclude that the partnership and the city intended that eligible improvements be substitutes for rent the leases in issue had economic_substance and were not shams designed merely to reduce taxes the partnership’s treatment of eligible improvements was a clear_reflection_of_income the change from depreciating to deducting the cost of the eligible improvements in the year of a rent credit was not a change_of_accounting_method and the partnership appropriately deducted the cost of an eligible improvement as a rent expense in the year in which that eligible improvement was credited against rent to reflect the foregoing decisions will be entered for petitioner
